WISS, Judge
(concurring):
Immediately before the colloquy quoted in the majority opinion, 35 MJ at 2, the following occurred during the mother’s testimony to explain how she had found out that her children had been injured:
I went in to check on Lakita, and I was changing her diaper and I seen a bruise on her leg; and when I seen the bruise on her leg I went in and checked on my other children, and Demitric had a swollen jaw—or part of his face was swollen.
Q. And so what did you do?
A. I called Maria in the room and I asked her what had happened to my children,—why did they have these bruises on them. And she told me that—
DC: Your Honor, I’m going to object to this again as it is all hearsay testimony of anything—of Maria of what this is—said to Sergeant Hutchinson.
MJ: The objection is overruled.
(Emphasis added.)
I am willing to interpret appellant’s objection set forth above as a hearsay objection to all that the mother then testified that Maria had told her—that is, as a hearsay objection to Maria’s statements to the mother regarding both the childrens’ beating and Maria’s. Nonetheless, for the reasons articulated by the Chief Judge, I conclude that the erroneous overruling of the objection was harmless.
As the majority opinion makes clear, the testimony as to what Maria had said about her own beating was vulnerable to an objection, as well, as uncharged misconduct, see Mil.R.Evid. 404(b), Manual for Courts-Martial, United States, 1984. Inasmuch as no objection was made on this ground, however, I conclude that any appellate complaint on this basis was waived. See Mil. R.Evid. 103(a)(1). Moreover, I see no basis for finding plain error. Mil.R.Evid. 103(d).